Citation Nr: 0705586	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  00-23 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left leg 
condition.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for L5-S1 spondylosis with spondylolisthesis 
and sacroiliitis.

6.  Entitlement to disability evaluation in excess of 20 
percent for L5-S1 spondylosis with spondylolisthesis and 
sacroiliitis from December 4, 2001.

7.  Entitlement to an initial compensable disability 
evaluation for a skin condition characterized as acne 
vulgaris/tinea versicolor.

8.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a psychiatric disability.

9.  Entitlement to a disability evaluation in excess of 30 
percent for a psychiatric disability from April 11, 2001.

10.  Entitlement to an initial disability evaluation in 
excess of 10 percent for degenerative disc disease of the 
cervical spine.

11.  Entitlement to a disability evaluation in excess of 30 
percent for degenerative disc disease of the cervical spine 
from June 21, 2001.

12.  Entitlement to service connection for dizzy spells.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 through July 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2000 and December 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for dizzy 
spells, tinnitus, and a left leg disability are addressed in 
the REMAND portion of the decision below.  Also, the issues 
of entitlement to increased ratings for the veteran's 
service-connected lumbar and cervical spine disabilities are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In the Board's January 2004 decision, the issue of a separate 
rating for the veteran's headaches was referred to the RO for 
appropriate action.  In March 2005, the veteran also filed 
two new claims: entitlement to service connection for a 
thyroid disorder, and whether new and material evidence has 
been received to reopen service connection for a liver 
disorder.  These three issues have yet to be adjudicated, and 
are REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence does not show that the veteran currently has 
allergic rhinitis or any other nasal or sinus disability.

2.  The veteran does not have, nor has he ever had, auditory 
thresholds of 40 decibels or greater for either ear in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, or 
auditory thresholds of 26 decibels or greater for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz, or speech recognition scores of less than 94 percent.

3.  The veteran has acne vulgaris and seborrheic dermatitis 
covering 10% of an exposed area of his body.

4.  Throughout the course of this appeal, the veteran's 
psychiatric disability was manifested by moderate symptoms, 
including depressed mood, anxiety, and suspiciousness.

5.  At no time has the veteran's psychiatric disability 
manifested by circumstantial, circumlocutory or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short and long-
term memory, impaired judgment, impaired abstract thinking, 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic rhinitis 
are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. § 3.303(a) 
(2006).

2.  The criteria for service connection for bilateral hearing 
loss are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. §§ 3.303(a), 
3.385 (2006).

3.  The criteria for a 10 percent rating, effective August 
30, 2002, for acne vulgaris are met.  38 U.S.C.A. § 1155 
(West 2005); 38 C.F.R. § 4.118, DC 7806 (2002); 
38 C.F.R. § 4.118, DC 7806 (2006).

4.  The criteria for an initial rating of 30 percent for a 
psychiatric disability are met.  38 U.S.C.A. § 1155 (West 
2005); 38 C.F.R. § 4.130, DC 9434 (2006).

5.  The criteria for a rating in excess of 30 percent for a 
psychiatric disability, after April 11, 2001, are not met.  
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. § 4.130, DC 9434 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection
To establish service connection, the claims folder must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Allergic Rhinitis
The veteran's claim for service connection for allergic 
rhinitis was remanded in January 2004 so that a VA examiner 
could determine the current nature of his disability.  The 
July 2004 examination report shows that the veteran had a 
normal nasal examination.  The examiner reported that there 
was no evidence of allergic rhinitis at that time.  The 
examiner also opined that the veteran's current allergic 
symptoms were not related to his common colds in service.  
This examination followed the February 2000 VA nose, sinus, 
larynx, pharynx examination that was also normal, including a 
normal sinus x-ray.

There is no evidence in the record to support the notion that 
the veteran has a current diagnosis of allergic rhinitis or 
any other nasal or sinus disability.  Because there is no 
current disability, service connection is not warranted.

Bilateral Hearing Loss
Under 38 C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  The veteran's hearing loss claim was 
remanded in January 2004 for a VA audiological examination.  
At the August 2004 examination, the veteran's pure tone 
thresholds were measured and reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
20
LEFT
15
10
10
10
20

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner noted that the veteran's 
bilateral hearing was within normal limits, that the veteran 
had excellent speech recognition ability, and that he had 
normal middle ear function.

There is no other evidence in the record to support a claim 
that the veteran has current bilateral hearing loss defined 
under § 3.385.  The August 2004 audiometric findings are the 
only such findings reported, aside from the normal readings 
in the service medical records.  

The veteran's current medical records show no evidence of 
hearing loss as it is defined by VA.  Because there is no 
current disability, service connection is not warranted.

Increased Rating
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The veteran is seeking a 
compensable rating for his service-connected skin condition, 
as well as an increased rating for his service-connected 
psychiatric disorder.  He appealed the initial ratings on 
both claims, although his psychiatric disorder was increased 
effective April 11, 2001.  Evidence to be considered in the 
appeal of an initial rating is not limited to that reflecting 
the then current severity of the disorder.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The entire claims folder was 
reviewed and considered in this decision.

Skin Condition - Acne Vulgaris/Tinea Versicolor
The veteran is seeking a compensable rating for his skin 
condition.  He is currently receiving a noncompensable rating 
under 38 C.F.R. § 4.118, DC 7806, which rates dermatitis and 
eczema.  There has been a change in the rating criteria 
during the pendency of this claim.  The old regulatory 
criteria must be applied prior to the effective date of the 
new criteria, which is August 30, 2002.  See Green v. Brown, 
10 Vet. App. 111, 116-119 (1997).  The new rating criteria 
are not retroactive and can only be applied as of the 
effective date of the change.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under the old criteria, eczema received a compensable 10 
percent evaluation under DC 7806 with exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  See 38 C.F.R. § 4.118, DC 7806 (2002).  Disfiguring 
scars of the head, face, or neck received a 10 percent 
evaluation if moderate.  See 38 C.F.R. § 4.118, DC 7800 
(2002).

Effective August 30, 2002, dermatitis or eczema receives a 10 
percent evaluation if it covers at least 5 percent, but less 
than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or if 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2006).  Under DC 7800, 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement warrants a 10 percent rating.  
38 C.F.R. § 4.118, DC 7800 (2006).  Also, the new rating 
criteria allow a 10 percent rating for deep acne (deep 
inflamed nodules and pusfilled cysts) affecting less than 40 
percent of the face and neck, or deep acne other than on the 
face and neck. 38 C.F.R. § 4.118, DC 7828 (2006).

The veteran has been afforded three VA skin examinations over 
the course of this appeal.  The first was in March 2000.  The 
examiner reported "ice pick scars on cheeks," 
"erythematous papules on back and chest," and 
"hypopigmented macules on face and neck."  The examiner 
diagnosed status post-acne vulgaris on back, still active on 
back and chest; acne scars; and tinea versicolor.  This is 
the only VA examination report or other evidence of a skin 
disorder prior to the August 2002 regulation change.

In January 2003, a VA examination report notes that the 
veteran was not taking medication for his skin disorder at 
that time.  Again, ice-pick scars on cheeks, nose and 
forehead are noted.  Also, erythematous papules on the back, 
chest, shoulders and buttocks, the scar of a healed lesion, 
erythematous scaly patches on the glabellar area, cheeks and 
preauricular area with excoriation on the scalp was reported.  
There were no lesions or fungal infections at that time.  The 
examiner diagnosed acne vulgaris, still mildly active, 
scarring, and seborrheic dermatitis.  This examination did 
not report on the percentage of the entire body and affected 
area covered, so the Board remanded the issue for further 
examination in January 2004.  

In August 2004, the VA examiner notes erythema and scaling on 
the sides of the nose and scaling at the scalp, and reports 
that this affects 5% of exposed skin.  The examiner also 
reports acne scarring on the face, chest, and upper back, 
with inflamed papules on his chest, which covers 10% of 
exposed skin.  The examiner reports that 10% of the entire 
skin is affected, and diagnoses acne vulgaris and seborrheic 
dermatitis.  

At no time do the examination reports show exfoliation, 
exudation or itching, or moderate disfiguring scars of the 
head, face, or neck to warrant a 10 percent evaluation under 
the old regulations.  38 C.F.R. § 4.118, DC 7800, 7806 
(2002).  However, the more recent two VA examination reports 
do show that the veteran has acne vulgaris and seborrheic 
dermatitis covering 10 percent of an exposed area.  This 
warrants a 10 percent rating under 38 C.F.R. § 4.118, DC 7806 
(2006).  A higher, 30 percent rating requires 20 to 40 
percent of the entire body to be covered, which the evidence 
here does not show.  

Because the new rating criteria are not retroactive and must 
be applied as of the effective date of the change, the 
veteran's 10 percent rating will be effective August 30, 
2002, the effective date of the new regulations.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Psychiatric Disability
The veteran is seeking an increased rating for his 
psychiatric disability.  He is service connected for 
depressive disorder and rated as 10 percent disabled from 
August 1, 1998, and 30 percent disabled from April 11, 2001, 
under 38 C.F.R. § 4.130, DC 9434 (2006).

Under DC 9434, the veteran is entitled to a 10 percent 
evaluation with occupational and social impairment due to 
mild or transient symptoms that decrease work efficiency and 
the ability to perform occupational tasks only during periods 
of significant stress, or with symptoms controlled by 
continuous medication.  

A 30 percent evaluation is warranted with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

For a higher, 50 percent, evaluation, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The veteran treated in service for depressive symptoms.  In 
particular, service medical records show outpatient treatment 
in 1987, 1994, and again in 1997.  The claims folder also 
contains many post-service outpatient treatment records and 
several VA examination reports following his psychiatric 
disability.  

In March 2000, a VA examiner diagnosed depressive disorder 
and assigned a GAF score of 65-60, which according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), equates 
to moderate symptoms (flat affect, circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning.  Following this 
examination the RO granted service connection for depressive 
disorder and awarded a 10 percent rating.  See July 2000 
rating decision.  

Outpatient treatment records following the rating decision 
show continued treatment for major depression.  A September 
2000 handwritten report shows a diagnosis of major depression 
recurrent with symptoms of affective disorder.  A July 2001 
treatment report shows a new diagnosis of bipolar disorder.  
The outpatient treatment continued at that point and in 
February 2003 the veteran was again afforded a VA examination 
to assess the current nature of his psychiatric disability.  
At that time, the VA examiner diagnosed schizo-affective 
disorder with depression, and again assigned a GAF of 60.  
Following that examination, the RO increased the veteran's 
rating to 30 percent, effective April 11, 2001.  The RO 
stated in the April 2003 rating decision that the increase 
was effective April 11, 2001, because that was the date that 
outpatient treatment records reflected a change in diagnosis 
and consistent treatment.

In August 2004, the veteran was afforded another VA 
examination.  At that time the examiner appeared to issue a 
corrective diagnosis of "bipolar disorder, depression, 
previously diagnosed as major depressive disorder and as 
schizo affective disorder."  The examiner issued a GAF score 
of 65 at that time, which indicates some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  See DSM-IV.  This 
appears to be a slightly improved diagnosis, but an October 
2005 treatment record for the veteran's depression again 
shows the GAF score of 60.

Although the RO interpreted the veteran's condition to change 
in April 2001, the medical evidence establishes that the 
veteran's psychiatric disorder has been consistently analyzed 
as a disease with moderate symptoms and a GAF score almost 
always of 60, showing moderate symptoms (flat affect, 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning.  
See DSM-IV.  The veteran has treated consistently since prior 
to his discharge from active service.  The symptoms described 
in his VA examination and in his outpatient treatment records 
most closely approximate those described to warrant a 30 
percent rating under 38 C.F.R. § 4.118, DC 7806.  As such, an 
initial rating of 30 percent is warranted under VA 
regulation.

At no time, however, is there is evidence that the veteran 
has occupational and social impairment to the level needed 
for a 50 percent rating.  There is no showing of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships or other similar symptoms. As such, a 
rating in excess of 30 percent is not warranted at any time.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection and increased 
rating claims.  Sufficient evidence is available to reach a 
decision on the claims discussed above and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran letters in May 2002 and January 2003 that 
informed him of the evidence necessary to establish service 
connection and an increased rating evaluation.  The veteran 
was notified of what was necessary to establish his claims, 
what evidence he was expected to provide, and what VA would 
obtain on his behalf.  Both letters also informed the veteran 
that it was his responsibility to ensure that VA received all 
necessary evidence.  A December 2005 Supplemental Statement 
of the Case (SSOC) also notified him of the regulation change 
with regard to his skin claim.  These letters and the SSOC 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2006).  
A May 2006 letter, notified the veteran of the evidence 
necessary to establish disability ratings and effective 
dates, as is required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  The claims folder contains 
the veteran's statements, his service medical records, 
private and VA medical records, and several VA examination 
reports.  

This matter was remanded in January 2004 for additional 
development and updated examinations.  All records and 
medical reports obtained were associated with the claims 
folder

VA has done everything reasonably possible to assist the 
veteran and a remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist and further development is not 
warranted.


ORDER

Entitlement to service connection for allergic rhinitis is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to a 10 percent rating for the service-connected 
acne vulgaris is established, effective August 30, 2002.

Entitlement to a 30 percent initial rating for a psychiatric 
disability is established.

Entitlement to a disability evaluation in excess of 30 
percent for a psychiatric disability from April 11, 2001, is 
denied.


REMAND

Service Connection - Dizzy Spells
In the July 2000 rating decision the RO denied the veteran's 
claim for service connection for dizzy spells.  In his 
September 2000 statement, the veteran plainly filed a notice 
of disagreement with that decision.  When a notice of 
disagreement is timely filed, the RO must reexamine the claim 
and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO must prepare a Statement of the Case 
(SOC) pursuant to 38 C.F.R. § 19.29, unless the matter is 
resolved by granting the benefits sought on appeal or the 
notice of disagreement is withdrawn by the appellant or his 
or her representative.  38 C.F.R. § 19.26 (2005).  The RO has 
not prepared an SOC with regard to the issue of service 
connection for dizzy spells.  Because the RO has not granted 
service connection and the veteran has not withdrawn that 
appeal, an SOC must be issued.  See Manlincon v. West, 12 
Vet. App. 238 (1999).


Service Connection - Tinnitus
The veteran is seeking service connection for tinnitus.  The 
January 2004 Board remand ordered a VA examination to 
determine the existence of tinnitus and to answer whether it 
is more likely than not (i.e., probability greater than 50 
percent)), at least as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., probability less 
than 50 percent) that any currently diagnosed tinnitus had 
its onset during service or is in any other way causally 
related to service.  The August 2004 audiological examination 
report addressed the veteran's hearing loss claim in 
sufficient detail, but merely mentioned the veteran's 
complaints of tinnitus.  The examiner did not clearly 
indicate whether or not the veteran has a current tinnitus 
diagnosis, nor did the examiner opine as to a medical nexus 
if there is a current diagnosis.  As such, the examiner did 
not comply with the January 2004 remand order with regard to 
this claim.  If any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken.  While the Board 
regrets the delay, another remand is required.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

Service Connection - Left Leg
The veteran is claiming service connection for a left leg 
disability.  In January 2004, the Board remanded this issue 
for a VA orthopedic examination to determine the current 
nature and etiology of any left leg disability.  The veteran 
was not afforded any such examination.  In August 2004, he 
had an orthopedic examination specific to his cervical and 
lumbar spine, but no mention was made as to an examination 
for a left leg disability other than any possible 
radiculopathy resulting from this back disabilities.  Because 
the veteran was not afforded a VA examination for a left leg 
disability, the January 2004 Board remand was not complied 
with.  If any action required by a remand is not undertaken, 
or is taken in a deficient manner, appropriate corrective 
action should be undertaken.  While the Board regrets the 
delay, another remand is required.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Increased Rating - Cervical and Lumbar Spine
The veteran is seeking entitlement to an initial disability 
evaluation in excess of 10 percent for L5-S1 spondylosis with 
spondylolisthesis and sacroiliitis; entitlement to a 
disability evaluation in excess of 20 percent for L5-S1 
spondylosis with spondylolisthesis and sacroiliitis from 
December 4, 2001; entitlement to an initial disability 
evaluation in excess of 10 percent for degenerative disc 
disease of the cervical spine; and entitlement to a 
disability evaluation in excess of 30 percent for 
degenerative disc disease of the cervical spine from June 21, 
2001.  During the course of the veteran's appeal, the rating 
schedule for diseases of the spine was changed.  Under 
3.159(b), VA must notify the veteran of the evidence 
necessary to substantiate his claim.  Under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), this duty includes notice 
of the evidence required to establish the degrees of 
disability.  As such, this veteran should have been notified 
of all pertinent regulation changes with regard to his 
increased rating claims.

In the December 2005 Supplemental Statement of the Case 
(SSOC), VA notified the veteran of some, but not all of the 
pertinent regulation changes regarding the spine.  In 
particular, with regard to his cervical and lumbar spine 
ratings, the veteran has never been notified of the most 
recent regulation change.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes (DC) 5235 to 5243 (2006).  The December 2005 SSOC 
provided a heading for "General Rating Formula for Diseases 
and Injuries of the Spine (criteria effective September 26, 
2003);" however, the RO actually listed the rating criteria 
for intervertebral disc syndrome, effective September 23, 
2002.  See 38 C.F.R. § 4.71a, DC 5293 (2001).  The RO did not 
send the veteran any other document notifying him of the 
evidence necessary under the most recent regulation change 
for an increased rating for his lumbar and cervical spine 
disabilities.  As such, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Furnish an SOC addressing the issue of 
entitlement to service connection for 
dizzy spells to the veteran and his 
representative and give them the 
opportunity to respond.  The SOC should 
set forth all pertinent laws and 
regulations, and should include a 
discussion of the application of those 
laws and regulations to the evidence.

2.  Obtain an addendum to the August 2004 
audiological examination.  The examiner 
must fully comply with the January 2004 
remand order regarding the veteran's claim 
for service connection for tinnitus.  In 
particular, the addendum, which should be 
written by the same VA examiner if 
possible, should comment on the existence 
of tinnitus.  If tinnitus is diagnosed, 
the examiner should provide an opinion 
regarding the etiology of the tinnitus by 
addressing the following question:  is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's tinnitus was caused by any event 
of service, including whether the tinnitus 
is secondary to the veteran's military 
occupational specialty?  A complete 
rationale should be provided for any 
opinion expressed. 

3.  Afford the veteran an orthopedic 
examination in order to determine whether 
he has a current left leg disability 
related to service.  After determining 
whether the veteran has a current left leg 
disability, the examiner should offer an 
opinion as to the medical probability that 
the veteran's current disability is 
related to an injury, disease or event 
noted during his military service.  The 
examiner should provide an opinion 
regarding the etiology of the veteran's 
leg disability by addressing the following 
question:  is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's left 
leg disability was caused by disease or 
injury during service?  A complete 
rationale should be provided for any 
opinion expressed.

4.  Ensure that VA has fully met its duty 
to notify the veteran pursuant to 
38 C.F.R. § 3.159(b) with regard to all of 
his claims.  This should include 
corrective notice that is compliant with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and includes notice of all 
regulation changes with regard to the 
spine. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


